DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
Applicant is reminded of the duty to disclose under 37 C.F.R. 1.56. Applicant has listed numerous patents and publications in the specification, however, applicant is required to submit information material to the patentability of a claim in the manner prescribed by §§1.97(b)-(d) and 1.98.

Specification
The disclosure is objected to because of the following informalities: “An HMI” should be defined; ¶0047. DTC should be defined; ¶0053. 
Applicant uses both WiFi and WIFI throughout specification. Only one acronym should be used throughout specification.
The use of the term WiFi, WIFI, Marvell, Bolero based ECU(s), Calypso, GM, Chrysler/Mazda FCM ECU, Ambarella, EyeQ2, EyeQ3, Mobileye Vision Technologies Ltd., which are trade names or marks used in commerce, have been noted in this application. ¶0028, 33-34, 44. They should be capitalized wherever they appear and be accompanied by the generic terminology. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant application is defined as a Continuation, however, taking Claim 17 as exemplary, it recites “17. The vehicular vision system of claim 1, wherein the non-volatile memory is accommodated within the camera module,” which is not disclosed in the priority document. Therefore, it is new matter. The application is a Continuation in Part because it adds new matter to the disclosure.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 26 recites “the occurrence of the emergency event is determined, at least in part, by processing at the ECU by the image processor of image data captured by the imaging array of the camera module and provided to the ECU.” It is unclear whether the image processor is processing or the ECU is processing or some combination of both is processing. It is also unclear how processing by the image processor is “provided to the ECU” if it is already “at the ECU.” It is unclear what “at the ECU” means. For the purposes of examination, it is interpreted as the ECU processing image data. Claims 27-28 depend from claim 26 and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-14, 16-18, 22-31, 33-34, 37-45, and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam, (U.S. Patent Application Publication No. 2012/0062743 A1), as cited by applicant, [hereinafter Lynam]  further in view of Mlinar,  (U.S. Patent Application Publication No. 2013/0242148 A1), [hereinafter Mlinar], and further in view of Palmer,  (U.S. Patent Application Publication No. 2015/0105934 A1), [hereinafter Palmer].

Regarding claim 1, Lynam discloses a vehicular vision system (vehicle equipped with the rearvision system and alert system discussed above may also include a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the camera module comprising 
(i) an imaging array (an array of IR-sensitive photo sensors; 0045) and (ii) spectral filtering at the imaging array (machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition; 0081); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the imaging array of the camera module views through the windshield and forward of the equipped vehicle (forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039 and Figs. 3, 6A-B), and 
wherein the imaging array of the camera module captures image data (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B); 
an electronic control unit (ECU) disposed in the equipped vehicle, the ECU comprising an image processor (while the outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like; 0042); wherein image data captured by the imaging array of the camera module is provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU for at least two driving assist systems of the equipped vehicle (to determine a hazardous condition or a driving situation and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042); 
wherein the at least two driving assist systems comprises at least two driving assist systems selected from the group consisting of 
(i) a headlamp control system (intelligent headlamp control or automatic headlamp control (AHC); 0059), 
(ii) a pedestrian detection system (pedestrian detection; 0059), 
(iii) a collision avoidance system (forward collision warning (FCW); 0059), 
(iv) a lane marker detection system (lane departure warning (LDW); 0059) and 
(v) an automatic emergency braking system (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062).
However, Lynam does not explicitly disclose at least one million photosensor pixels arranged in multiple rows and columns.
Mlinar suggests at least one million photosensor pixels arranged in multiple rows and columns (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).) 
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam with the array of photosensors suggested by Mlinar. The motivation would be to convert the incoming light into image signals with as much resolution as desired. Mlinar at 0014.
However, Lynam, further in view of Mlinar, [hereinafter Lynam - Mlinar], do not explicitly disclose image data captured by the imaging array of the camera module is temporarily saved in volatile memory; and responsive to occurrence of an emergency event, image data captured by the imaging array of the camera module is saved in non-volatile memory; and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory prior to the occurrence of the emergency event  and (ii) image data captured by the imaging array of the camera module for a period of time after the occurrence of the emergency event.
Palmer suggests image data captured by the imaging array of the camera module is temporarily saved in volatile memory ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory; and video player systems of these devices may include those suitable for playback of common video captured at a vehicle event recorder video camera [0012]); and responsive to occurrence of an emergency event, image data captured by the imaging array of the camera module is saved in non-volatile memory ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory.); and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory prior to the occurrence of the emergency event  and (ii) image data captured by the imaging array of the camera module for a period of time after the occurrence of the emergency event (At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection; 0037).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar with the event storage suggested by Palmer. The motivation would be for playback of common video captured at a vehicle event recorder video camera. Palmer at 0012.
Regarding claim 2, Lynam-Mlinar, further in view of Palmer, [hereinafter Lynam-Mlinar - Palmer], suggests all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (Lynam: the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062) and Palmer also suggests (Palmer [0097] As shown in FIG. 9, other control objects may be provided to visually present data collected from vehicle subsystems. For example, these may include a brake indicator control object 98, an antilock braking system ABS control object 99, an automatic traction control (ATC) control object 910, an electronic stability control ESC control object 911, and/or other control objects).
Regarding claim 3, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein the emergency event comprises a forward collision warning generated to alert a driver of the equipped vehicle of a potential collision ([0025] The vehicle event may include… a forward collision warning).
Regarding claim 5, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein the emergency event comprises a sudden deceleration of the equipped vehicle (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Regarding claim 6, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 5, as discussed above. Palmer also suggests wherein the sudden deceleration comprises braking of the equipped vehicle at 0.4 g or more (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Regarding claim 9, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for at least 15 seconds prior to the occurrence of the emergency event (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]).
Regarding claim 10, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for up to 15 seconds prior to the occurrence of the emergency event (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]).
Regarding claim 11, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module for at least 5 seconds after the occurrence of the emergency event  ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 12, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module for up to 5 seconds after the occurrence of the emergency event (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]).
Regarding claim 13, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory for up to 15 seconds prior to the occurrence of the emergency event and (ii) image data captured by the imaging array of the camera module for at least 5 seconds after the occurrence of the emergency event ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 14, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for a period of time prior to the occurrence of the emergency event (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system/emergency event; 0087]).
Regarding claim 16, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein the non-volatile memory is part of a recording device of the equipped vehicle (A vehicle event recorder may compensate for triggering delays when saving event data from the volatile memory to the non-volatile memory; 0038 and 37).
Regarding claim 17, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Palmer also suggests wherein the non-volatile memory is accommodated within the camera module (A vehicle event recorder [i.e., camera module] may compensate for triggering delays when saving event data from the volatile memory to the non-volatile memory; 0038 and video cameras in a vehicle event recorder; 0060).
Regarding claim 18, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein the image processor is accommodated within the camera module (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle) and an image processor; 0039 and Fig. 18).
Regarding claim 22, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red spectral filtering that filters red light incident at some photosensor pixels (Mlinar  the machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition and discrimination of the likes of headlamps and taillights and stop signs and/or the like; 0081) of the at least one million photosensor pixels of the imaging array  (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046).
Regarding claim 23, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 22, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red-complement spectral filtering that filters red-complement light incident (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) at other photosensor pixels of the at least one million photosensor pixels of the imaging array (Mlinar 2013/0242148 [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 24, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 22, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises green spectral filtering that filters green light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 25, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 24, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises blue spectral filtering that filters blue light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).
Regarding claim 26, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the occurrence of the emergency event is determined, at least in part, by processing at the ECU by the image processor of image data captured by the imaging array of the camera module and provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation [i.e., emergency event] and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042).
Regarding claim 27, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 26, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062).
Regarding claim 28, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 27, as discussed above. Lynam also suggests wherein the image processor comprises an image processing chip ([0027] FIG. 18 is a schematic of an image sensor chip suitable for use with the active safety and sensing system of the present invention).
Regarding claim 29, Lynam discloses a vehicular vision system (vehicle equipped with the rearvision system and alert system discussed above may also include a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the camera module comprising 
(i) an imaging array (an array of IR-sensitive photo sensors; 0045) and 
(i) an imaging array (an array of IR-sensitive photo sensors; 0045) and (ii) spectral filtering at the imaging array (machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition; 0081); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the imaging array of the camera module views through the windshield and forward of the equipped vehicle (forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039 and Figs. 6A-B), and 
wherein the imaging array of the camera module captures image data (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B); 
an electronic control unit (ECU) disposed in the equipped vehicle, the ECU comprising an image processor (while the outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like; 0042); wherein image data captured by the imaging array of the camera module is provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU for an automatic emergency braking system of the equipped vehicle (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B).
However, Lynam does not explicitly disclose at least one million photosensor pixels arranged in multiple rows and columns.
Mlinar suggests at least one million photosensor pixels arranged in multiple rows and columns (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam with the array of photosensors suggested by Mlinar. The motivation would be to convert the incoming light into image signals with as much resolution as desired. Mlinar at 0014.
However, Lynam, further in view of Mlinar, [hereinafter Lynam - Mlinar], do not explicitly disclose image data captured by the imaging array of the camera module is temporarily saved in volatile memory; and responsive to automatic emergency braking of the equipped vehicle by the automatic emergency braking system of the equipped vehicle; and image data captured by the imaging array of the camera module is saved in non-volatile memory; and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory prior to the automatic emergency braking of the equipped vehicle and (ii) image data captured by the imaging array of the camera module for a period of time after the automatic emergency braking of the equipped vehicle.
Palmer suggests image data captured by the imaging array of the camera module is temporarily saved in volatile memory ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory; and video player systems of these devices may include those suitable for playback of common video captured at a vehicle event recorder video camera [0012]); and responsive to automatic emergency braking of the equipped vehicle by the automatic emergency braking system of the equipped vehicle ([0087] Event records which may compatible with, and/or may be played by these vehicle event playback systems may include measurement data from the groups characterized as those including: throttle position data, engine load data, power takeoff system data, malfunction indicator light system data, brake system data, antilock brake system data, automatic traction control system data, electronic stability control system data, excess fuel consumption system data, and/or other data), image data captured by the imaging array of the camera module is saved in non-volatile memory ([0037] Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0087], the event data may be saved from a volatile memory to a non-volatile memory.); and wherein the captured image data saved in non-volatile memory includes ([0037] Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0087, the event data may be saved from a volatile memory to a non-volatile memory.) (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory prior to the automatic emergency braking of the equipped vehicle and (ii) image data captured by the imaging array of the camera module for a period of time after the automatic emergency braking of the equipped vehicle (At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0037 and the event data may be saved from a volatile memory to a non-volatile memory; 0087).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar with the event storage suggested by Palmer. The motivation would be for playback of common video captured at a vehicle event recorder video camera. Palmer at 0012.
Regarding claim 30, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU  (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and [0039] Optionally, the imaging device and/or control circuitry or processor may be part of or share components or circuitry with other image or imaging or vision systems of the vehicle, such as headlamp control systems) for a headlamp control system of the equipped vehicle (intelligent headlamp control or automatic headlamp control (AHC); 0059).
Regarding claim 31, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module and provided to the ECU is processed at the ECU  (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and [0039] Optionally, the imaging device and/or control circuitry or processor may be part of or share components or circuitry with other image or imaging or vision systems of the vehicle, such as headlamp control systems) for a pedestrian detection system of the equipped vehicle (pedestrian detection; 0059).
Regarding claim 33, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B); image data captured by the imaging array of the camera module is saved in non-volatile memory ([0037] Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0087], the event data may be saved from a volatile memory to a non-volatile memory). Palmer suggests responsive to a sudden deceleration of the equipped vehicle (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Regarding claim 34, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 33, as discussed above. Palmer also suggests wherein the sudden deceleration comprises braking of the equipped vehicle at 0.4 g or more (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Regarding claim 37, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for at least 15 seconds prior to the automatic emergency braking of the equipped vehicle (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]…and the event data may be saved from a volatile memory to a non-volatile memory; 0037).
Regarding claim 38, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for up to 15 seconds prior to the automatic emergency braking of the equipped vehicle ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 39, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module for at least 5 seconds after the automatic emergency braking of the equipped vehicle  ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 40, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module for up to 5 seconds after the automatic emergency braking of the equipped vehicle  ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 41, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory for up to 15 seconds prior to the automatic emergency braking and (ii) image data captured by the imaging array of the camera module for at least 5 seconds after the automatic emergency braking of the equipped vehicle ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 42, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for a period of time prior to the occurrence of the emergency event (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]).
Regarding claim 43, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein the non-volatile memory is part of a recording device of the equipped vehicle (A vehicle event recorder may compensate for triggering delays when saving event data from the volatile memory to the non-volatile memory; 0038 and 37).
Regarding claim 44, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Palmer also suggests wherein the non-volatile memory is accommodated within the camera module (A vehicle event recorder [i.e., camera module] may compensate for triggering delays when saving event data from the volatile memory to the non-volatile memory; 0038 and video cameras in a vehicle event recorder; 0060).
Regarding claim 45, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests wherein the image processor is accommodated within the camera module (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle) and an image processor; 0039 and Fig. 18).
Regarding claim 49, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red spectral filtering that filters red light incident at some photosensor pixels (Mlinar  the machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition and discrimination of the likes of headlamps and taillights and stop signs and/or the like; 0081) of the at least one million photosensor pixels of the imaging array  (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046).
Regarding claim 50, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 49, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red-complement spectral filtering that filters red-complement light incident (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) at other photosensor pixels of the at least one million photosensor pixels of the imaging array (Mlinar 2013/0242148 [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 51, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 49, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises green spectral filtering that filters green light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 52, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 51, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises blue spectral filtering that filters blue light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).
Regarding claim 53, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lynam also suggests  wherein, with the camera module attached at he in-cabin side of the windshield of the equipped vehicle  (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the automatic emergency braking of the equipped vehicle is responsive, at least in part, to processing at the ECU by the image processor of image data captured by the imaging array of the camera module and provided to the ECU (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation [i.e., emergency event] and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042).
Regarding claim 54, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 53, as discussed above. Lynam also suggests wherein the image processor comprises an image processing chip ([0027] FIG. 18 is a schematic of an image sensor chip suitable for use with the active safety and sensing system of the present invention).

Claim 4, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Palmer, and further in view of Taylor,  (U.S. Patent Application Publication No. 2012/0140080 A1), [hereinafter Taylor].
Regarding claim 4, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. However, Lynam-Mlinar-Palmer do not explicitly disclose wherein the emergency event comprises deployment of an airbag of the equipped vehicle.
Taylor suggests wherein the emergency event comprises deployment of an airbag of the equipped vehicle (the information can be downloaded in response to a selected stimuli or trigger, such as when the brakes are activated, the air bag or bags are activated; 0055).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with the air bag trigger suggested by Taylor. The motivation would be to record an accident when the vehicle is operating, the cameras may record scenes, vehicle instrument/function status, or the like which are kept on a tape or non-volatile electronic, solid-state memory, for example a continuous loop tape or electronic memory. Taylor at 0055.
Regarding claim 32, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lyman also discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module is saved in non-volatile memory  ([0037] Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0087, the event data may be saved from a volatile memory to a non-volatile memory).
However, Lynam-Mlinar-Palmer do not explicitly disclose responsive to deployment of an airbag of the equipped vehicle.
Taylor suggests responsive to deployment of an airbag of the equipped vehicle (the information can be downloaded in response to a selected stimuli or trigger, such as when the brakes are activated, the air bag or bags are activated; 0055).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with the air bag trigger suggested by Taylor. The motivation would be to record an accident when the vehicle is operating, the cameras may record scenes, vehicle instrument/function status, or the like which are kept on a tape or non-volatile electronic, solid-state memory, for example a continuous loop tape or electronic memory. Taylor at 0055.

Claims 7-8, 20, 35-36, 47, 55-57, 59-66 and 69-76 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Palmer, and further in view of Snyder,  (U.S. Patent Application Publication No. 2010/0123779 A1), [hereinafter Snyder].
Regarding claim 7, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). However, Lynam-Mlinar-Palmer do not explicitly disclose image data captured by the imaging array of the camera module that is temporarily saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data.
Snyder suggests image data captured by the imaging array of the camera module that is temporarily saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data ([0048] Both the volatile memory 21 and the non-volatile memory 23 are coupled to the CPU 14. The digital signals representing the images are initially stored in the volatile random access memory (RAM) 21. The memory circuit sequences the data so the digital signals are stored in designated locations and then overwritten at some point in time, such as when the RAM 21 becomes full).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Snyder. The motivation would be to re-use memory after it is full. Snyder at 0048.
Regarding claim 8, Lynam-Mlinar-Palmer, further in view of Snyder, [hereinafter Lynam-Mlinar-Palmer-Snyder], suggest all the limitations and motivation of claim 7, as discussed above. Snyder also suggests wherein the continuous loop recording of captured image data comprises a continuous loop recording of at least 20 seconds (Typically, a RAM might be used in the device that is designed to capture between 20 to 40 seconds worth of data; 0074).
Regarding claim 20, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. However, Lynam-Mlinar-Palmer do not explicitly disclose wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication.
Snyder suggests wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication ([0010] Another feature of a preferred embodiment of the present invention is the removable nature of the non volatile memory component. Once removed, the non volatile memory has been designed to be coupled to, and completely compatible with any personal computer so that information from the non-volatile memory can be transferred to the personal computer, or perhaps a PDA. Alternately, a port, such as a USB Port can be provided so that data stored on the device can be downloaded to an external flash memory device, that can then be coupled to a computer, so that the data can be uploaded on the computer. Alternately, the port can be coupled to a wireless transmitter for wireless transmission of data between the device and a computer. Another option is to employ an internal wireless transmission device, for enabling wireless communication; 0010).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with the wireless communication suggested by Snyder. The motivation would be to upload data to a computer. Snyder at 0010.
Regarding claim 35, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). 
However, Lynam-Mlinar-Palmer do not explicitly disclose image data captured by the imaging array of the camera module that is temporarily saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data.
Snyder suggests image data captured by the imaging array of the camera module that is temporarily saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data ([0048] Both the volatile memory 21 and the non-volatile memory 23 are coupled to the CPU 14. The digital signals representing the images are initially stored in the volatile random access memory (RAM) 21. The memory circuit sequences the data so the digital signals are stored in designated locations and then overwritten at some point in time, such as when the RAM 21 becomes full).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Snyder. The motivation would be to re-use memory after it is full. Snyder at 0048.
Regarding claim 36, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 35, as discussed above. Snyder also suggests wherein the continuous loop recording of captured image data comprises a continuous loop recording of at least 20 seconds (Typically, a RAM might be used in the device that is designed to capture between 20 to 40 seconds worth of data; 0074).
Regarding claim 47, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. However, Lynam-Mlinar-Palmer do not explicitly disclose wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication.
Snyder suggests wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication ([0010] Another feature of a preferred embodiment of the present invention is the removable nature of the non volatile memory component. Once removed, the non volatile memory has been designed to be coupled to, and completely compatible with any personal computer so that information from the non-volatile memory can be transferred to the personal computer, or perhaps a PDA. Alternately, a port, such as a USB Port can be provided so that data stored on the device can be downloaded to an external flash memory device, that can then be coupled to a computer, so that the data can be uploaded on the computer. Alternately, the port can be coupled to a wireless transmitter for wireless transmission of data between the device and a computer. Another option is to employ an internal wireless transmission device, for enabling wireless communication; 0010).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with the wireless communication suggested by Snyder. The motivation would be to upload data to a computer. Snyder at 0010.
Regarding claim 55, Lynam discloses a vehicular vision system (vehicle equipped with the rearvision system and alert system discussed above may also include a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the vehicular vision system comprising: 
a camera module configured for attachment at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system (a forward vision-based system 26 having a forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039), the camera module comprising 
(i) an imaging array (an array of IR-sensitive photo sensors; 0045) and (ii) spectral filtering at the imaging array (machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition; 0081) and (iii) an image processor (image processor 122; 0042); 
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the imaging array of the camera module views through the windshield and forward of the equipped vehicle (forward facing camera (such as at the interior rearview mirror assembly and/or an accessory module or windshield electronics module of the vehicle); 0039 and Figs. 3, 6A-B), and wherein the imaging array of the camera module captures image data  (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B);
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), image data captured by the imaging array of the camera module is processed by the image processor for at least two driving assist systems of the equipped vehicle (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062); 
wherein the at least two driving assist systems comprises at least two driving assist systems selected from the group consisting of (i) a headlamp control system (intelligent headlamp control or automatic headlamp control (AHC); 0059), 
(ii) a pedestrian detection system (pedestrian detection; 0059), 
(iii) a collision avoidance system (forward collision warning (FCW); 0059), 
(iv) a lane marker detection system (lane departure warning (LDW); 0059) and 
(v) an automatic emergency braking system (the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062);
wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B).
However, Lynam does not explicitly disclose at least one million photosensor pixels arranged in multiple rows and columns.
Mlinar suggests at least one million photosensor pixels arranged in multiple rows and columns (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).) 
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam with the array of photosensors suggested by Mlinar. The motivation would be to convert the incoming light into image signals with as much resolution as desired. Mlinar at 0014.
However, Lynam, further in view of Mlinar, [hereinafter Lynam - Mlinar], do not explicitly disclose image data captured by the imaging array of the camera module is temporarily saved in volatile memory of the camera module; and responsive to occurrence of an emergency event, image data captured by the imaging array of the camera module is saved in non-volatile memory of the camera module; and wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory for a period of time prior to the occurrence of the emergency event and (ii) image data captured by the imaging array of the camera module for a period of time after the occurrence of the emergency event.
Palmer suggests image data captured by the imaging array of the camera module is temporarily saved in volatile memory of the camera module ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory; and video player systems of these devices may include those suitable for playback of common video captured at a vehicle event recorder video camera [0012]); and responsive to occurrence of an emergency event, image data captured by the imaging array of the camera module is saved in non-volatile memory of the camera module ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory.); wherein the captured image data saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory prior to the occurrence of the emergency event  and (ii) image data captured by the imaging array of the camera module for a period of time after the occurrence of the emergency event (At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection; 0037).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar with the event storage suggested by Palmer. The motivation would be for playback of common video captured at a vehicle event recorder video camera. Palmer at 0012.
However, Lynam-Mlinar-Palmer do not explicitly disclose wherein image data captured by the imaging array of the camera module that is temporarily saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data.
Snyder suggests wherein image data captured by the imaging array of the camera module that is temporarily saved in volatile memory is overwritten by newly captured image data as part of a continuous loop recording of captured image data ([0048] Both the volatile memory 21 and the non-volatile memory 23 are coupled to the CPU 14. The digital signals representing the images are initially stored in the volatile random access memory (RAM) 21. The memory circuit sequences the data so the digital signals are stored in designated locations and then overwritten at some point in time, such as when the RAM 21 becomes full).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Snyder. The motivation would be to re-use memory after it is full. Snyder at 0048.
Regarding claim 56, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (Lynam: the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062) and Palmer also suggests (Palmer [0097] As shown in FIG. 9, other control objects may be provided to visually present data collected from vehicle subsystems. For example, these may include a brake indicator control object 98, an antilock braking system ABS control object 99, an automatic traction control (ATC) control object 910, an electronic stability control ESC control object 911, and/or other control objects).
Regarding claim 57, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Palmer also suggests wherein the emergency event comprises a forward collision warning generated to alert a driver of the equipped vehicle of a potential collision ([0025] The vehicle event may include… a forward collision warning).
Regarding claim 59, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Palmer also suggests wherein the emergency event comprises a sudden deceleration of the equipped vehicle (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Regarding claim 60, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 59, as discussed above. Palmer also suggests wherein the sudden deceleration comprises braking of the equipped vehicle at 0.4 g or more (a simple accelerometer triggering algorithm that involves measuring braking force may be configured to trigger once deceleration of 0.5 g is maintained over 1.0 seconds; 0038).
Regarding claim 61, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Snyder also suggests wherein the continuous loop recording of captured image data comprises a continuous loop recording of at least 20 seconds (Typically, a RAM might be used in the device that is designed to capture between 20 to 40 seconds worth of data; 0074).
Regarding claim 62, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for at least 15 seconds prior to the automatic emergency braking of the equipped vehicle (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]).
Regarding claim 63, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module and temporarily saved in volatile memory for up to 15 seconds prior to the occurrence of the emergency event  (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]).
Regarding claim 64, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module for up to 5 seconds after the occurrence of the emergency event  (Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event; 0037 [i.e., measuring data of antilock brake system; 0087]).
Regarding claim 65, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes image data captured by the imaging array of the camera module for at least 5 seconds after the occurrence of the emergency event ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 66, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Palmer also suggests wherein image data captured by the imaging array of the camera module that is saved in non-volatile memory includes (i) image data captured by the imaging array of the camera module and temporarily saved in volatile memory for up to 15 seconds prior to the automatic emergency braking and (ii) image data captured by the imaging array of the camera module for at least 5 seconds after the automatic emergency braking of the equipped vehicle ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection).
Regarding claim 69, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Snyder also suggests wherein the vehicular vision system is operable to communicate the captured image data saved in non-volatile memory to a remote device via a wireless communication ([0010] Another feature of a preferred embodiment of the present invention is the removable nature of the non volatile memory component. Once removed, the non volatile memory has been designed to be coupled to, and completely compatible with any personal computer so that information from the non-volatile memory can be transferred to the personal computer, or perhaps a PDA. Alternately, a port, such as a USB Port can be provided so that data stored on the device can be downloaded to an external flash memory device, that can then be coupled to a computer, so that the data can be uploaded on the computer. Alternately, the port can be coupled to a wireless transmitter for wireless transmission of data between the device and a computer. Another option is to employ an internal wireless transmission device, for enabling wireless communication; 0010).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with the wireless communication suggested by Snyder. The motivation would be to upload data to a computer. Snyder at 0010.
Regarding claim 70, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red spectral filtering that filters red light incident at some photosensor pixels (Mlinar  the machine vision imaging array 416 may have a spectral filter(s) 416a, such as an IR reject filter that limits or substantially precludes the sensor from being flooded by IR radiation and/or a spectrally selective filter (such as a RGB filter or a red/clear filter or the like) that selectively transmits the likes of red visible light to assist machine vision recognition and discrimination of the likes of headlamps and taillights and stop signs and/or the like; 0081) of the at least one million photosensor pixels of the imaging array  (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046).
Regarding claim 71, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 70, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises red-complement spectral filtering that filters red-complement light incident (Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) at other photosensor pixels of the at least one million photosensor pixels of the imaging array (Mlinar 2013/0242148 [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 72, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 70, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises green spectral filtering that filters green light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels)).
Regarding claim 73, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 72, as discussed above. Mlinar also suggests wherein the spectral filtering at the imaging array comprises blue spectral filtering that filters blue light incident at other photosensor pixels (Mlinar Any desired color filters may be used in conjunction with the white color filters shown in FIGS. 3-5 for obtaining color image signals. Any combination of desired color filters may be used (e.g., any combination of red filters, green filters, cyan filters [i.e., red complement], infrared filters, ultraviolet filters, blue filters, yellow filters, magenta filters, purple filters, etc.). If desired, any other suitable three-dimensional spaces may be used for performing the point filter operation; 0046) of the at least one million photosensor pixels of the imaging array (Mlinar [0014] Electronic devices such as digital cameras, computers, cellular telephones, and other electronic devices include image sensors that gather incoming light to capture an image. The image sensors may include arrays of image pixels. The pixels in the image sensors may include photosensitive elements such as photodiodes that convert the incoming light into image signals. Image sensors may have any number-of pixels (e.g., hundreds or thousands or more). A typical image sensor may, for example, have hundreds of thousands or millions of pixels (e.g., megapixels).
Regarding claim 74, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Lyman also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), the occurrence of the emergency event is determined, at least in part, by processing by the image processor of image data captured by the imaging array of the camera module (outputs of the cameras are also in parallel communicated or fed to the image processor 122 (located elsewhere in the vehicle, such as at or associated with the video display screen or at or associated with a separate ECU, such as a Head Unit ECU controller or a Safety ECU controller or a Chassis ECU controller or the like), whereby the image processor processes the image data (such as digital image data)… to determine a hazardous condition or a driving situation [i.e., emergency event] and whereby the displayed image may be adjusted to display a different view or video image or an alert or output signal may be generated in response to such a determination; 0042).
Regarding claim 75, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 74, as discussed above. Lynam also suggests wherein the emergency event comprises automatic emergency braking of the equipped vehicle (Lynam: the image processor may generate and communicate and output to one or more other systems, such as a warning system 130, a braking system 132; 0049 and camera and radar information may be fused to derive object information sufficiently accurate to initiate emergency braking; 0062) and Palmer also suggests (Palmer [0097] As shown in FIG. 9, other control objects may be provided to visually present data collected from vehicle subsystems. For example, these may include a brake indicator control object 98, an antilock braking system ABS control object 99, an automatic traction control (ATC) control object 910, an electronic stability control ESC control object 911, and/or other control objects).
Regarding claim 76, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 75, as discussed above. Lynam also suggests wherein the image processor comprises an image processing chip ([0027] FIG. 18 is a schematic of an image sensor chip suitable for use with the active safety and sensing system of the present invention).


Claims 15, 19, 21, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Palmer, and further in view of Iwama, (U.S. Patent No. 6,324,450 B1), [hereinafter Iwama].
Regarding claim 15, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 14, as discussed above. However, Lynam-Mlinar-Palmer do not explicitly disclose wherein the period of time prior to the occurrence of the emergency event varies depending on the type of emergency event.
Iwama also suggests wherein the period of time prior to the occurrence of the emergency event varies (Figs. 3 and 5) depending on the type of emergency event (the fixed file area 17b is used to store mobile object information with a particular length of time including periods immediately before and after an abnormality such as an accident or a crash which may occur. In the example shown in FIG. 2, mobile object information associated with three separate collision accidents is stored in the flash memory 17. That is, in this example, three file records respectively corresponding to the past three accidents [i.e., type of emergency event] 1 through 3 are stored in file 1 through 3 within the flash memory 17. The number of file areas 17b can be arbitrarily determined, for example, only one file area 17b may be designated; col. 3, lns. 54-65).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Iwama. The motivation would be to store multiple abnormalities (i.e., types of emergency events), based on design preference.
Regarding claim 19, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). Palmer also suggests responsive to occurrence of the emergency event, the image data captured by the imaging array of the camera module and temporarily saved in volatile memory prior to the occurrence of the emergency event and the image data captured by the imaging array of the camera module for the period of time after the occurrence of the emergency event (At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0037 and the event data may be saved from a volatile memory to a non-volatile memory; 0087). 
However, Lynam-Mlinar-Palmer do not explicitly disclose are saved in non-volatile memory as a single data file.
Iwama suggests are saved in non-volatile memory as a single data file (the fixed file area 17b is used to store mobile object information with a particular length of time including periods immediately before and after an abnormality such as an accident or a crash which may occur; col. 3, lns. 54-65 and Fig. 2).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Iwama. The motivation would be to store details of abnormalities.
Regarding claim 21, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 1, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). However, Lynam-Mlinar-Palmer do not explicitly disclose at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory.
Iwama suggests at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory (If all sub storage areas are filled [i.e., available non-volatile memory is below a threshold level] with such stored information, the sub storage area storing the oldest data is overwritten with the latest data which has been read most recently; col. 4, lns. 4-6).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Iwama. The motivation would be to store multiple abnormalities, based on design preference.
Regarding claim 46, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B), and Palmer suggests responsive to the automatic emergency braking of the equipped vehicle, the image data captured by the imaging array of the camera module and temporarily saved in volatile memory prior to the automatic emergency braking and the image data captured by the imaging array of the camera module for the period of time after the automatic emergency braking (At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection… Responsive to triggering of a vehicle event [i.e., measuring data of antilock brake system; 0037 and the event data may be saved from a volatile memory to a non-volatile memory; 0087).
However, Lynam-Mlinar-Palmer do not explicitly disclose are saved in non-volatile memory as a single data file.
Iwama suggests are saved in non-volatile memory as a single data file (the fixed file area 17b [i.e., flash is non-volatile memory] is used to store mobile object information with a particular length of time including periods immediately before and after an abnormality such as an accident or a crash which may occur; col. 3, lns. 54-65 and Fig. 2 showing single files 1-3).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Iwama. The motivation would be to store details of abnormalities.
Regarding claim 48, Lynam-Mlinar-Palmer suggest all the limitations and motivation of claim 29, as discussed above. Lyman discloses wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). However, Lynam-Mlinar-Palmer do not explicitly disclose at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory.
Iwama suggests at vehicle start up and responsive to occurrence of the emergency event, the ECU determines available non-volatile memory for saving captured image data, and wherein, if the determined available non-volatile memory is below a threshold level, the ECU deletes an oldest saved data file from the non-volatile memory (If all sub storage areas are filled [i.e., available non-volatile memory is below a threshold level] with such stored information, the sub storage area storing the oldest data is overwritten with the latest data which has been read most recently; col. 4, lns. 4-6).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer with memory overwrite suggested by Iwama. The motivation would be to store multiple abnormalities, based on design preference.

Claim 58 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Palmer-Snyder, and further in view of Taylor,  (U.S. Patent Application Publication No. 2012/0140080 A1), [hereinafter Taylor].
Regarding claim 58, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. However, Lynam-Mlinar-Palmer-Snyder do not explicitly disclose wherein the emergency event comprises responsive to deployment of an airbag of the equipped vehicle.
Taylor suggests wherein the emergency event comprises responsive to deployment of an airbag of the equipped vehicle (the information can be downloaded in response to a selected stimuli or trigger, such as when the brakes are activated, the air bag or bags are activated; 0055).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer-Snyder with the air bag trigger suggested by Taylor. The motivation would be to record an accident when the vehicle is operating, the cameras may record scenes, vehicle instrument/function status, or the like which are kept on a tape or non-volatile electronic, solid-state memory, for example a continuous loop tape or electronic memory. Taylor at 0055.

Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam-Mlinar-Palmer-Snyder, and further in view of Iwama.
Regarding claim 67, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. However, Lynam-Mlinar-Palmer-Snyder do not explicitly disclose wherein the period of time prior to the occurrence of the emergency event varies depending on the type of emergency event.
Iwama suggests wherein the period of time prior to the occurrence of the emergency event varies (Figs. 3 and 5) depending on the type of emergency event (the fixed file area 17b is used to store mobile object information with a particular length of time including periods immediately before and after an abnormality such as an accident or a crash which may occur. In the example shown in FIG. 2, mobile object information associated with three separate collision accidents is stored in the flash memory 17. That is, in this example, three file records respectively corresponding to the past three accidents [i.e., type of emergency event] 1 through 3 are stored in file 1 through 3 within the flash memory 17. The number of file areas 17b can be arbitrarily determined, for example, only one file area 17b may be designated; col. 3, lns. 54-65).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer-Snyder with memory storage suggested by Iwama. The motivation would be to store multiple abnormalities for varying lengths of time, based on design preference.
Regarding claim 68, Lynam-Mlinar-Palmer-Snyder suggest all the limitations and motivation of claim 55, as discussed above. Lyman also suggests wherein, with the camera module attached at the in-cabin side of the windshield of the equipped vehicle (processing image data captured by the forward facing camera; 0039 and gray areas Figs. 3, 6A-B). Palmer also suggests  responsive to occurrence of the emergency event, the image data captured by the imaging array of the camera module and temporarily saved in volatile memory for the period of time prior to the occurrence of the emergency event and the image data captured by the imaging array of the camera module for the period of time after the occurrence of the emergency event are saved in non-volatile memory  ([0037] Responsive to triggering of a vehicle event, the event data may be saved from a volatile memory to a non-volatile memory…At the time that a vehicle event is detected (e.g., at the time a detection trigger signal is received), the vehicle event recorder may record a 30 second event with 15 seconds before the detection and 15 seconds after the detection). 
However, Lynam-Mlinar-Palmer do not explicitly disclose are saved in non-volatile memory as a single data file.
Iwama suggests are saved in non-volatile memory as a single data file (the fixed file area 17b [i.e., flash is non-volatile memory] is used to store mobile object information with a particular length of time including periods immediately before and after an abnormality such as an accident or a crash which may occur; col. 3, lns. 54-65 and Fig. 2 showing single files 1-3).
Therefore, it would have been obvious at the time the invention was filed to incorporate the vehicular vision system of Lynam-Mlinar-Palmer-Snyder with memory overwrite suggested by Iwama. The motivation would be to store details of abnormalities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487